            Case 5:21-cv-00097 Document 1 Filed 02/03/21 Page 1 of 19




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

RYAN PFLIPSEN,                            )
                                          )
       Plaintiff,                         )
                                          )       CIVIL ACTION
vs.                                       )
                                          )       FILE No. 5:21-cv-97
LEORS HOLDINGS, LLC d/b/a                 )
BANDERA HEIGHTS,                          )
                                          )
       Defendant.                         )

                                      COMPLAINT

       COMES NOW, RYAN PFLIPSEN, by and through the undersigned counsel, and

files this, his Complaint against Defendant LEORS HOLDINGS, LLC d/b/a BANDERA

HEIGHTS, pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In

support thereof, Plaintiff respectfully shows this Court as follows:

                                    JURISDICTION

       1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendant’s failure to remove physical barriers to access and violations of Title III of the

ADA.

                                        PARTIES

       2.     Plaintiff RYAN PFLIPSEN (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in San Antonio, Texas


                                              1
              Case 5:21-cv-00097 Document 1 Filed 02/03/21 Page 2 of 19




(Bexar County).

         3.    Plaintiff is disabled as defined by the ADA.

         4.    Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

         5.    Plaintiff uses a wheelchair for mobility purposes.

         6.    Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. His motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

         7.    Defendant LEORS HOLDINGS, LLC d/b/a BANDERA HEIGHTS

(hereinafter “BANDERA HEIGHTS”) is a Texas for profit limited liability company that

transacts business in the state of Texas and within this judicial district.

         8.    BANDERA HEIGHTS may be properly served with process via its

registered agent for service, to wit: Mark Fertita, 2678 Laurel Avenue, Beaumont, Texas

77702.

                               FACTUAL ALLEGATIONS

                                               2
             Case 5:21-cv-00097 Document 1 Filed 02/03/21 Page 3 of 19




       9.     On or about November 19, 2020, Plaintiff was a customer at “Cici’s Pizza”

a business located at 7084 Bandera Road, San Antonio, Texas 78238, referenced herein

as the “Cici’s.”

       10.    BANDERA HEIGHTS is the owner or co-owner of the real property and

improvements that the Cici’s is situated upon and that is the subject of this action,

referenced herein as the “Property.”

       11.    Plaintiff lives approximately 7 miles from the Cici’s and Property.

       12.    Plaintiff’s access to the business(es) located at 7080 Bandera Road, San

Antonio, Bexar County Property Identification number 1234725 (“the Property”), and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of

his disabilities, and he will be denied and/or limited in the future unless and until

Defendant is compelled to remove the physical barriers to access and correct the ADA

violations that exist at the Cici’s and Property, including those set forth in this Complaint.

       13.    Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property is made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

       14.    Plaintiff intends to revisit the Cici’s and Property to purchase goods and/or

services.

                                              3
               Case 5:21-cv-00097 Document 1 Filed 02/03/21 Page 4 of 19




       15.      Plaintiff travelled to the Cici’s and Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at the Cici’s and

Property that are detailed in this Complaint, engaged those barriers, suffered legal harm

and legal injury, and will continue to suffer such harm and injury as a result of the illegal

barriers to access present at the Cici’s and Property.


                                   COUNT I
                       VIOLATIONS OF THE ADA AND ADAAG

       16.      On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.      Congress found, among other things, that:

       (i)      some 43,000,000 Americans have one or more physical or mental
                disabilities, and this number is increasing as the population as a
                whole is growing older;

       (ii)     historically, society has tended to isolate and segregate individuals
                with disabilities, and, despite some improvements, such forms of
                discrimination against individuals with disabilities continue to be a
                serious and pervasive social problem;

       (iii)    discrimination against individuals with disabilities persists in such
                critical areas as employment, housing public accommodations,
                education,        transportation,    communication,        recreation,
                institutionalization, health services, voting, and access to public
                services;

       (iv)     individuals with disabilities continually encounter various forms of
                discrimination, including outright intentional exclusion, the
                discriminatory effects of architectural, transportation, and
                communication barriers, overprotective rules and policies, failure to
                make modifications to existing facilities and practices, exclusionary
                qualification standards and criteria, segregation, and relegation to
                lesser service, programs, activities, benefits, jobs, or other
                opportunities; and

                                              4
              Case 5:21-cv-00097 Document 1 Filed 02/03/21 Page 5 of 19




       (v)     the continuing existence of unfair and unnecessary discrimination
               and prejudice denies people with disabilities the opportunity to
               compete on an equal basis and to pursue those opportunities for
               which our free society is justifiably famous, and costs the United
               States billions of dollars in unnecessary expenses resulting from
               dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the
               elimination of discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in
               order to address the major areas of discrimination faced day-to-day
               by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.      The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       21.     The Cici’s is a public accommodation and service establishment.

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the


                                              5
             Case 5:21-cv-00097 Document 1 Filed 02/03/21 Page 6 of 19




Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.    The Cici’s must be, but is not, in compliance with the ADA and ADAAG.

       26.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       27.    Plaintiff has attempted to, and has to the extent possible, accessed the Cici’s

and the Property in his capacity as a customer of the Cici’s and Property and as an

independent advocate for the disabled, but could not fully do so because of his disabilities

resulting from the physical barriers to access, dangerous conditions and ADA violations

that exist at the Cici’s and Property that preclude and/or limit his access to the Cici’s and

Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations

more specifically set forth in this Complaint.

       28.    Plaintiff intends to visit the Cici’s and Property again in the very near

future as a customer in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Cici’s and Property and as

an independent advocate for the disabled, but will be unable to fully do so because of his

disability and the physical barriers to access, dangerous conditions and ADA violations

that exist at the Cici’s and Property that preclude and/or limit his access to the Cici’s and

                                             6
                Case 5:21-cv-00097 Document 1 Filed 02/03/21 Page 7 of 19




Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations

more specifically set forth in this Complaint.

       29.       Defendant has discriminated against Plaintiff (and others with disabilities)

by denying his access to, and full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations of the Cici’s and Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       30.       Defendant will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendant is compelled to remove all physical barriers that

exist at the Cici’s and Property, including those specifically set forth herein, and make the

Cici’s and Property accessible to and usable by Plaintiff and other persons with

disabilities.

       31.       A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Cici’s and Property and the full and equal enjoyment of

the goods, services, facilities, privileges, advantages and accommodations of the Cici’s

and Property include, but are not limited to:

       (a)       ACCESSIBLE ELEMENTS:

       (i) Near GCAM Plasma, the Property lacks an accessible route from accessible

             parking space to the accessible entrance of the Property in violation of section



                                                7
        Case 5:21-cv-00097 Document 1 Filed 02/03/21 Page 8 of 19




    208.3.1 of the 2010 ADAAG standards. This violation would make it difficult

    for Plaintiff to access the units of the Property.

(ii) Near GCAM Plasma, the accessible parking space does not have a properly

    marked access aisle in violation of section 502.3.3 of the 2010 ADAAG

    standards. This violation would make it dangerous and difficult for Plaintiff to

    access the accessible entrances of the Property.

(iii)    Near Unit 7022, the accessible parking spaces do not have a properly

    marked access aisle in violation of section 502.3.3 of the 2010 ADAAG

    standards. This violation would make it dangerous and difficult for Plaintiff to

    access the accessible entrances of the Property.

(iv)     Near Unit 7022, due to the lack of a nearby accessible ramp, the Property

    lacks an accessible route from accessible parking spaces to the accessible

    entrance of the Property in violation of section 208.3.1 of the 2010 ADAAG

    standards. This violation would make it difficult for Plaintiff to access the units

    of the Property.

(v) Near Unit 7030, the access aisle to the accessible parking space is not level due

    to the presence of an accessible ramp in the access aisle in violation of section

    502.4 of the 2010 ADAAG standards. This violation would make it dangerous

    and difficult for Plaintiff to exit and enter their vehicle while parked at the

    Property.

(vi)     Near Unit 7030, the accessible curb ramp is improperly protruding into the

    access aisle of the accessible parking space in violation of section 406.5 of the

                                        8
        Case 5:21-cv-00097 Document 1 Filed 02/03/21 Page 9 of 19




    2010 ADAAG Standards.            This violation would make it difficult and

    dangerous for Plaintiff to exit/enter their vehicle.

(vii)    Near Unit 7030, the accessible parking space is not level due to the

    presence of an accessible ramp in the accessible parking space in violation of

    section 502.4 of the 2010 ADAAG standards. This violation would make it

    dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

    at the Property.

(viii) Near Unit 7030, the accessible parking space is missing a proper

    identification sign in violation of section 502.6 of the 2010 ADAAG standards.

    This violation would make it difficult for Plaintiff to locate an accessible

    parking space.

(ix)     Near Unit 7030, the accessible ramp side flares have a slope in excess of

    1:10 in violation of section 406.3 of the 2010 ADAAG standards. This

    violation would make it dangerous and difficult for Plaintiff to access the units

    of the Property.

(x) At the accessible entrance to Unit 7030, the maneuvering clearance of the

    accessible entrance is not level in violation of section 404.2.4 of the 2010

    ADAAG Standards. This violation would make it dangerous and difficult for

    Plaintiff to access Unit 7030.

(xi)     There is an excessive vertical rise exceeding ¼ inch leading to the doorway

    to Unit 7030 in violation of Section 303.2 and 405.4 of the 2010 ADAAG



                                        9
    Case 5:21-cv-00097 Document 1 Filed 02/03/21 Page 10 of 19




    standards. This violation would make it dangerous and difficult for Plaintiff to

    access Unit 7030.

(xii)   At the accessible entrance to Unit 7038, there is a doorway threshold with a

    vertical rise in excess of ½ (one half) inch and does not contain a bevel with a

    maximum slope of 1:2 in violation of section 404.2.5 of the 2010 ADAAG

    standards. This violation would make it dangerous and difficult for Plaintiff to

    access the interior of the Property.

(xiii) At the accessible entrance to Unit 7040, the maneuvering clearance of the

    accessible entrance is not level in violation of section 404.2.4.4 of the 2010

    ADAAG standards. This violation would make it difficult for Plaintiff to

    access Unit 7040.

(xiv) There are changes in level at Property exceeding ½ (one-half) inch that are

    not properly ramped in violation of section 303.4 of the 2010 ADAAG

    standards. Specifically, there is an approximately 1 1/2 inch vertical rise at the

    entrance to Unit 7044, thus rendering the interior of the Property inaccessible

    at this unit. This violation would make it dangerous and difficult for Plaintiff to

    access the units of the Property.

(xv)    At the accessible entrance to Unit 7044, the maneuvering clearance of the

    accessible entrance is not level in violation of section 404.2.4.4 of the 2010

    ADAAG standards. This violation would make it difficult for Plaintiff to

    access the units of the Property.



                                        10
    Case 5:21-cv-00097 Document 1 Filed 02/03/21 Page 11 of 19




(xvi) The Property lacks signage identified by the International Symbol of

   Accessibility that indicates the location of the nearest entrance complying with

   section 404 of the 2010 ADAAG standards, if such an entrance exists. This

   policy decision by Defendant(s) violates section 216.6 of the 2010 ADAAG

   Standards. This violation would make it difficult for Plaintiff to find an

   accessible entrance.

(xvii) The Property lacks an access route from site arrival points such as the

   public streets and sidewalks to the accessible entrance in violation of section

   206.2.1 of the 2010 ADAAG standards.

(xviii) There is not at least one accessible entrance to each tenant space in the

   building that complies with section 404 of the 2010 ADAAG standards which

   is a violation of section 206.4.5 of the 2010 ADAAG Standards.

(xix) Across from Hobby Lobby, one or more access aisles are not wide enough

   and are in violation of section 502.3.1 of the 2010 ADAAG standards. This

   violation would make it dangerous and difficult for Plaintiff to exit and enter

   their vehicle while parked at the Property.

(xx)   Near Unit 7062, there is at least one accessible parking space that does not

   have a properly marked access aisle in violation of section 502.3.3 of the 2010

   ADAAG standards. This violation would make it dangerous and difficult for

   Plaintiff to access the accessible entrances of the Property.

(xxi) Near Unit 7062, the accessible parking spaces is not located on the shortest

   distance to the accessible route leading to the accessible entrances in violation

                                     11
    Case 5:21-cv-00097 Document 1 Filed 02/03/21 Page 12 of 19




   of section 208.3.1 of the 2010 ADAAG Standards. This violation would make

   it difficult for Plaintiff to access the units of the Property.

(xxii) Across from Unit 7068, the access aisle to the accessible parking space is

   not wide enough (below 60 inches in width) and is in violation of section

   502.3.1 of the 2010 ADAAG standards. This violation would make it

   dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

   at the Property.

(xxiii) There are changes in level at Property exceeding ½ (one-half) inch that are

   not properly ramped in violation of section 303.4 of the 2010 ADAAG

   standards. Specifically, there is an approximately 1 1/2 inch vertical rise at the

   entrance to Unit 7068, thus rendering the interior of the Property inaccessible

   at this unit. This violation would make it dangerous and difficult for Plaintiff to

   access the units of the Property.

(xxiv) At the accessible entrance to Unit 7068, the maneuvering clearance of the

   accessible entrance is not level in violation of section 404.2.4.4 of the 2010

   ADAAG standards. This violation would make it difficult for Plaintiff to

   access the units of the Property.

(xxv) Near Unit 7076, the access aisle to the accessible parking space is not level

   due to the presence of an accessible ramp in the access aisle in violation of

   section 502.4 of the 2010 ADAAG standards. This violation would make it

   dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

   at the Property.

                                       12
    Case 5:21-cv-00097 Document 1 Filed 02/03/21 Page 13 of 19




(xxvi) Near Unit 7076, the accessible curb ramp is improperly protruding into the

   access aisle of the accessible parking space in violation of section 406.5 of the

   2010 ADAAG Standards.            This violation would make it difficult and

   dangerous for Plaintiff to exit/enter their vehicle.

(xxvii) Near Unit 7076, the accessible parking space is not level due to the

   presence of accessible ramp side flares in the accessible parking space in

   violation of section 502.4 and 406.5 of the 2010 ADAAG standards. This

   violation would make it dangerous and difficult for Plaintiff to exit and enter

   their vehicle while parked at the Property.

(xxviii)      Near Unit 7076, the accessible ramp side flares have a slope in

   excess of 1:10 in violation of section 406.3 of the 2010 ADAAG standards.

   This violation would make it dangerous and difficult for Plaintiff to access the

   units of the Property.

(xxix) There are changes in level in the Property exceeding ½ (one-half) inch that

   are not accessible ramped in violation of section 303.4 of the 2010 ADAAG

   standards. Specifically, there is an approximately 1 1/2 (one and one half) inch

   vertical rise at the accessible entrance of Unit 7076, thus rendering the interior

   of the Property, at best, dangerously accessible, at worst, totally inaccessible at

   this unit. This violation would make it dangerous and difficult for Plaintiff to

   access the units of the Property.

(xxx) There are changes in level at Property exceeding ½ (one-half) inch that are

   not properly ramped in violation of section 303.4 of the 2010 ADAAG

                                       13
    Case 5:21-cv-00097 Document 1 Filed 02/03/21 Page 14 of 19




   standards. Specifically, there is an approximately 2 (two) inch vertical rise at

   the entrance to Unit 7080, thus rendering the interior of the Property

   inaccessible at this unit. This violation would make it dangerous and difficult

   for Plaintiff to access the units of the Property.

(xxxi) At the accessible entrance to Units 7076 and 7080, the maneuvering

   clearance of the accessible entrance is not level in violation of section

   404.2.4.4 of the 2010 ADAAG standards. This violation would make it

   difficult for Plaintiff to access the units of the Property.

(xxxii) The Property lacks an accessible route connecting accessible facilities,

   accessible elements and/or accessible spaces of the Property in violation of

   section 206.2.2 of the 2010 ADAAG standards. This violation would make it

   difficult for Plaintiff to access public features of the Property.

(xxxiii)      In front of Pronto Insurance, the access aisle to the accessible

   parking space is not level due to the presence of an accessible ramp in the

   access aisle in violation of section 502.4 of the 2010 ADAAG standards. This

   violation would make it dangerous and difficult for Plaintiff to exit and enter

   their vehicle while parked at the Property.

(xxxiv)       In front of Pronto Insurance, the accessible curb ramp is improperly

   protruding into the access aisle of the accessible parking space in violation of

   section 406.5 of the 2010 ADAAG Standards. This violation would make it

   difficult and dangerous for Plaintiff to exit/enter their vehicle.



                                       14
       Case 5:21-cv-00097 Document 1 Filed 02/03/21 Page 15 of 19




(xxxv) In front of Pronto Insurance, the access aisles is not wide enough and is in

   violation of section 502.3.1 of the 2010 ADAAG standards. This violation

   would make it dangerous and difficult for Plaintiff to exit and enter their

   vehicle while parked at the Property.

(xxxvi)         In front of Pronto Insurance, the accessible ramp side flares have a

   slope in excess of 1:10 in violation of section 406.3 of the 2010 ADAAG

   standards. This violation would make it dangerous and difficult for Plaintiff to

   access the units of the Property.

(xxxvii)        In front of Pronto Insurance, due to the presence of a gap, there is an

   excessive vertical rise at the top of the accessible ramp in violation of Section

   303.2 and 405.4 of the 2010 ADAAG standards. This violation would make it

   dangerous and difficult for Plaintiff to access public features of the Property.

(xxxviii)       At the accessible entrance to Unit 7094, there is an excessive vertical

   rise along the accessible route or path in violation of Section 303.2 and 405.4

   of the 2010 ADAAG standards. This violation would make it dangerous and

   difficult for Plaintiff to access public features of the Property.

(xxxix)         At the accessible entrance to Unit 7096, there is an excessive vertical

   rise along the accessible route or path in violation of Section 303.2 and 405.4

   of the 2010 ADAAG standards. This violation would make it dangerous and

   difficult for Plaintiff to access public features of the Property.

(xl)     In front of Unit 7096, the access aisle to the accessible parking space is not

   level due to the presence of an accessible ramp in the access aisle in violation

                                       15
             Case 5:21-cv-00097 Document 1 Filed 02/03/21 Page 16 of 19




             of section 502.4 of the 2010 ADAAG standards. This violation would make it

             dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

             at the Property.

       (xli)    In front of Unit 7096, the accessible curb ramp is improperly protruding

             into the access aisle of the accessible parking space in violation of section

             406.5 of the 2010 ADAAG Standards. This violation would make it difficult

             and dangerous for Plaintiff to exit/enter their vehicle.

       (xlii) In front of Unit 7096, the accessible ramp side flares have a slope in excess

             of 1:10 in violation of section 406.3 of the 2010 ADAAG standards. This

             violation would make it dangerous and difficult for Plaintiff to access the units

             of the Property.

       (xliii) There is not a continuous accessible route connecting two separate

             buildings on the same parcel between Units 7084 and 7086. This is a violation

             of section 206.2.2 of the 2010 ADAAG Standards. This violation would make

             it difficult for Plaintiff to access all the units in the Property.

       (xliv) Defendant fails to adhere to a policy, practice and procedure to ensure that

             all facilities are readily accessible to and usable by disabled individuals.

       32.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Cici’s and

Property.

       33.      Plaintiff requires an inspection of Cici’s and Property in order to determine

all of the discriminatory conditions present at the Cici’s and Property in violation of the

                                                  16
             Case 5:21-cv-00097 Document 1 Filed 02/03/21 Page 17 of 19




ADA.

       34.     The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

       35.     All of the violations alleged herein are readily achievable to modify to

bring the Cici’s and Property into compliance with the ADA.

       36.     Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Cici’s and Property is readily achievable because

the nature and cost of the modifications are relatively low.

       37.     Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Cici’s and Property is readily achievable because

Defendants have the financial resources to make the necessary modifications.

       38.     Upon information and good faith belief, the Cici’s and Property have been

altered since 2010.

       39.     In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

       40.     Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendant is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Cici’s and Property, including those alleged herein.

                                             17
            Case 5:21-cv-00097 Document 1 Filed 02/03/21 Page 18 of 19




      41.     Plaintiff’s requested relief serves the public interest.

      42.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

      43.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      44.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant to

modify the Cici’s and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)     That the Court find Cici’s in violation of the ADA and ADAAG;

      (b)     That the Court issue a permanent injunction enjoining Defendant from

              continuing their discriminatory practices;

      (c)     That the Court issue an Order requiring Defendant to (i) remove the

              physical barriers to access and (ii) alter the subject Cici’s to make it readily

              accessible to and useable by individuals with disabilities to the extent

              required by the ADA;

      (d)     That the Court award Plaintiff his reasonable attorneys' fees, litigation

              expenses and costs; and

      (e)     That the Court grant such further relief as deemed just and equitable in light

              of the circumstances.

                                           Dated: February 3, 2021.

                                           Respectfully submitted,

                                              18
Case 5:21-cv-00097 Document 1 Filed 02/03/21 Page 19 of 19




                          /s/ Dennis R. Kurz
                          Dennis R. Kurz
                          Attorney-in-Charge for Plaintiff
                          Texas State Bar ID No. 24068183
                          Kurz Law Group, LLC
                          4355 Cobb Parkway, Suite J-285
                          Atlanta, GA 30339
                          Tele: (404) 805-2494
                          Fax: (770) 428-5356
                          Email: dennis@kurzlawgroup.com




                            19
